Exhibit 10.6

MANAGEMENT EQUITY AWARD AGREEMENT

(Time-Based and Performance-Based Restricted Share Units)

THIS MANAGEMENT EQUITY AWARD AGREEMENT (“Agreement”) is made as of May     ,
2013 by and between Travelport Worldwide Limited, a Bermuda exempted company
(“TWW”) and                                                       (“Executive”).

RECITALS

TWW has adopted the Travelport Worldwide Limited 2013 Equity Plan (the “Plan”),
a copy of which is attached hereto as Exhibit A.

In connection with Executive’s employment by TWW or one of its Affiliates
(collectively, the “Company” and individually, a “Company Entity”), TWW intends
concurrently herewith to grant the number of Time-Based and Performance-Based
Restricted Share Units set forth on the signature page hereto.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1

DEFINITIONS

1.1. Definitions. Except as expressly provided for herein, capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
In addition to the terms defined in the Plan, the terms below shall have the
following respective meanings:

“Agreement” has the meaning specified in the Introduction.

“Board” means the board of directors of TWW (or, if applicable, any committee of
the Board).

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between any Company Entity and Executive, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from any
Company Entity by Executive of such failure; provided that it is understood that
this clause (A) shall not apply if a Company Entity terminates Executive’s
employment because of dissatisfaction with actions taken by Executive in the
good faith performance of Executive’s duties to the Company, (B) theft or
embezzlement of property of the Company or dishonesty in the performance of
Executive’s duties to the Company, (C) an act or acts on Executive’s part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a crime involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties or any
act or omission which is materially injurious to the financial condition or
business reputation of the Company, or (E) Executive’s breach of the provisions
of any agreed-upon non-compete, non-solicitation or confidentiality provisions
agreed to with any Company Entity, including pursuant to this Agreement and
pursuant to any employment agreement.

 

1



--------------------------------------------------------------------------------

“Change in Control” means any transaction or series of related transactions
(whether by merger, amalgamation, consolidation or sale or transfer of the
equity interests or assets (including stock of its Affiliates), or otherwise) as
a result of which (i) any Person, other than any Permitted Holders, is or
becomes the beneficial owner, directly or indirectly, of securities of TWW
representing 50% or more of the combined voting power of TWW’s then outstanding
securities; or (ii) all or substantially all of the assets of the Company or its
Affiliates taken as a whole are sold by lease, license, sale or otherwise.

“Company” has the meaning specified in the Recitals.

“Company Entity” has the meaning specified in the Recitals.

“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between any Company Entity and Executive,
provided that if no such employment agreement exists or such term is not
defined, then “Constructive Termination” means (A) any material reduction in
Executive’s base salary or annual bonus opportunity (excluding any change in
value of equity incentives or a reduction affecting substantially all similarly
situated executives), (B) failure of the applicable Company Entity or its
Affiliates to pay compensation or benefits when due, (C) a material and
sustained diminution to Executive’s duties and responsibilities as of the date
of this Agreement (other than any such diminution primarily attributable to the
fact that the Company becomes a subsidiary or affiliate of another company or
entity) or (D) the primary business office for Executive being relocated by more
than 50 miles; provided that any of the events described in clauses (A)-(D) of
this definition of “Constructive Termination” shall constitute a Constructive
Termination only if the applicable Company Entity fails to cure such event
within 30 days after receipt from Executive of written notice of the event which
constitutes Constructive Termination; provided further, that a “Constructive
Termination” shall cease to exist for an event on the 60th day following the
later of its occurrence thereof or Executive’s knowledge thereof, unless
Executive has given the applicable Company Entity written notice thereof prior
to such date.

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between any Company Entity and Executive, provided that
if no such employment agreement exists or such term is not defined, then
“Disability” shall mean Executive shall have become physically or mentally
incapacitated and is therefore unable for a period of nine (9) consecutive
months or for an aggregate of twelve (12) months in any eighteen
(18) consecutive month period to perform Executive’s duties under Executive’s
employment. Any question as to the existence of the Disability of Executive as
to which Executive and TWW cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and TWW. If
Executive and TWW cannot agree as to a qualified independent physician, each
shall appoint such a physician and those two physicians shall select a third who
shall make such determination in writing. The determination of Disability made
in writing to TWW and Executive shall be final and conclusive for all purposes
of this Agreement and any other agreement between any Company and Executive that
incorporates the definition of “Disability”.

“Effective Date” means the date hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive” has the meaning specified in the Introduction.

“Other Documents” means the Plan, any other management equity award agreement
between Executive and TWW and any employment agreement by and between Executive
and any Company Entity, in each case as amended, modified, supplemented or
restated from time to time in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

“Permitted Holders” means at any time Intermediate, Angelo Gordon, and Q
Investments, but not including, however, any of their portfolio companies.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Restricted Share Unit” has the meaning set forth in Section 2.3 hereof.

“Shares” means common shares, par value US$0.0002, of TWW.

“Unvested Restricted Share Units” means Restricted Share Units held by Executive
that are subject to any vesting, forfeiture or similar arrangement under this
Agreement, including TRSUs and PRSUs.

“Vested Restricted Share Units” means Restricted Share Units held by Executive
that are no longer subject to any vesting, forfeiture or similar arrangement
under this Agreement, including TRSUs and PRSUs.

SECTION 2

GRANT OF RESTRICTED SHARE UNITS

2.1. Time-Based Restricted Share Units. Subject to the terms and conditions
hereof, TWW hereby grants Executive                          Time-Based
Restricted Share Units (“TRSUs”) as is set forth on the signature page to this
Agreement and Executive accepts such TRSUs from TWW.

2.2. Performance-Based Restricted Share Units. Subject to the terms and
conditions hereof, TWW hereby grants Executive                         
Performance-Based Restricted Share Units (“PRSUs”) as is set forth on the
signature page to this Agreement and Executive accepts such PRSUs from TWW.

2.3. Each “Restricted Share Unit” (or “RSU”), either in the form of a TRSU or a
PRSU, represents the right to receive from TWW, on the terms and conditions (and
at the times) set forth in this Agreement, one Share (but subject to adjustment
pursuant to Section 4.3). The terms of the Shares are set forth in, and governed
by, the Plan and Executive shall have no rights in respect of such Shares until
the Company delivers such Shares pursuant to the terms hereof.

SECTION 3

VESTING, TRANSFER PROHIBITED, DELIVERY AND TERMINATION

3.1. Vesting Schedule – Time-Based RSUs.

(a) Subject to Section 3.1(b) of this Agreement and the last sentence of this
Section 3.1(a), and subject to Executive’s continuous active employment (which
shall not include

 

3



--------------------------------------------------------------------------------

employment after the Executive has given notice of termination of employment)
with the Company through the applicable TRSU Vesting Date, the TRSUs granted to
Executive under this Agreement shall vest with respect to one sixth (16.67%)% of
such units on each of October 15, 2013, April 15, 2014, October 15,
2014, April 15, 2015, October 15, 2015 and April 15, 2016 (each, a “TRSU Vesting
Date”). For purposes of this Section 3.1(a) of this Agreement, in the event that
Executive is on an extended approved leave of absence (paid or unpaid, other
than such vacation time or statutory leave as permitted under Company policy or
in accordance with applicable law), the period of time that Executive is on such
an extended approved leave of absence shall not be counted towards vesting on
any TRSU Vesting Date(s), and for any period between TRSU Vesting Dates when
Executive is on such approved leave of absence for part of such period, vesting
shall be pro-rata based on the portion of the period that Executive was not on
such approved leave of absence. All TRSUs that do not vest in accordance with
this Section or Section 3.1(b) below shall be forfeited.

(b) Notwithstanding the foregoing, in the event that:

(i) A Qualified Public Offering of the Company occurs at a time when Executive
is employed by the Company, Executive shall thereupon be deemed to have vested
in the Unvested TRSUs held by Executive immediately prior to such Qualified
Public Offering (and such Unvested TRSUs shall automatically convert to Vested
Restricted Share Units hereunder);

(ii) After a Change in Control, if Executive’s employment with the Company is
terminated by the Company other than for Cause or by Executive as the result of
a Constructive Termination, in either case within eighteen (18) months of such
Change in Control, subject to Executive’s execution, delivery and non-revocation
of a separation agreement and general release of all claims or similar agreement
as the Company provides in its standard form (or, if applicable, as previously
agreed-upon with Executive), which shall be executed no later than forty-five
(45) days following such termination of Executive’s employment with the Company,
Executive shall thereupon be deemed to have vested in all Unvested TRSUs held by
Executive immediately prior to such termination (and such Unvested TRSUs shall
automatically convert to Vested Restricted Share Units hereunder); [and]

(iii) [Executive’s employment with the Company is terminated by the Company
other than for Cause, by Executive as the result of a Constructive Termination,
or as a result of death or Disability (except to the extent that
Section 3.1(b)(ii) applies following a Change in Control), subject to
Executive’s execution, delivery and non-revocation of a separation agreement and
general release of all claims or similar agreement as the Company provides in
its standard form (or, if applicable, as previously agreed-upon with Executive),
which shall be executed no later than forty-five (45) days following such
termination of Executive’s employment with the Company, Executive shall be
deemed to have vested as of the date of such termination in the Unvested TRSUs
held by Executive that would have vested (and such TRSUs shall be treated as
Vested Restricted Share Units hereunder) assuming (1) that Executive’s
employment continued for twelve (12) months following the termination of
Executive’s employment and (2) that the Unvested TRUs held by the Executive vest
ratably on a monthly basis beginning on the TRSU Vesting Date immediately prior
to the date of Executive’s termination of employment and ending on
April 15,2016. Any TRSUs that remain Unvested Restricted Share Units after the
application of this Section 3.1(b)(iii) shall be forfeited; and]1

 

1  Only for designated executives.

 

4



--------------------------------------------------------------------------------

(iv) Executive’s employment with the Company is terminated for any reason,
except as set forth, and to the extent provided, in Section 3.1(b)(ii) [and
Section 3.1(b)(iii)]2, Executive shall have no right to further vesting of the
TRSUs that are Unvested TRSUs (and such TRSUs shall be forfeited on such
termination of employment).

3.2. Vesting Schedule – Performance-Based RSUs.

(a) Subject to the achievement of the performance goals as set forth in
Section 3.2(b) of this Agreement, the last sentence of this Section 3.1(a), and
Executive’s continuous active employment (which shall not include employment
after the Executive has given notice of termination of employment) with the
Company through the PRSU Vesting Date, the PRSUs granted to Executive under this
Agreement shall be eligible to vest on April 15, 2015 (the “PRSU Vesting Date”).
For purposes of this Section 3.2(a) of this Agreement, in the event that
Executive is on an extended approved leave of absence (paid or unpaid, other
than such vacation time or statutory leave as permitted under Company policy or
in accordance with applicable law), the period of time that Executive is on such
an extended approved leave of absence shall not be counted towards vesting on
the PRSU Vesting Date(s), and for any period between April 15, 2013 and the PRSU
Vesting Date when Executive is on such approved leave of absence for part of
such period, vesting shall be pro-rata based on the portion of the period that
Executive was not on such approved leave of absence.

(b) The number of PRSUs that vest on the PRSU Vesting Date will be based upon
the Travelport Limited EBITDA, cash flow and/or other financial targets
established and defined by the Board in good faith from time to time (the
“Performance Goal(s)”). The Board will establish Threshold (“Threshold”) and
Target (“Target”) levels for the Performance Goal(s) and, if there are multiple
Performance Goals, the percentage weighting for each (e.g., 50%) (the “Weight”).
The percentage of PRSUs that vest shall be based upon the achievement of
Travelport Limited as compared with the Performance Goal(s) and, if applicable,
the Weight assigned to each Annual Goal established by the Board, as follows:

(i) if the Performance Goal result is at Target level, 100% of the PRSUs shall
vest; or

(ii) if the Performance Goal result is at Threshold level, 50% of the PRUs shall
vest; or

(iii) if the Performance Goal result is between Threshold and Target levels, the
percentage of PRSUs that shall vest will be based on the linear interpolation
between the percentage that would have vested at Threshold (50%) and the
percentage that would have vested at Target (100%), with the vesting percentage
rounded to the nearest whole percentage point; or

(iv) if the Performance Goal result is below Threshold level, the PRSUs for that
Performance Goal (if applicable, based on the Weight) shall not vest.

 

2  As applicable.

 

5



--------------------------------------------------------------------------------

The number of PRSUs, if any, that will vest (subject to the other conditions of
this Agreement, including without limitation continued employment through the
PRSU Vesting Date) on April 15, 2015 shall be determined on the date on which
Travelport’s performance on the Performance Goal(s) are certified by
Travelport’s Chief Financial Officer and Chief Accounting Officer. The number of
PRSUs that vest shall be rounded to the nearest number of whole units. All PRSUs
that have not vested in accordance with this Section or Section 3.2(b) below
shall be forfeited.

(c) Notwithstanding the foregoing, in the event that:

(i) A Change in Control occurs prior to the PRSU Vesting Date, and after such a
Change in Control, Executive’s employment with the Company is terminated by the
Company other than for Cause or by Executive as the result of a Constructive
Termination, in either case within eighteen (18) months of such Change in
Control, subject to Executive’s execution, delivery and non-revocation of a
separation agreement and general release of all claims or similar agreement as
the Company provides in its standard form (or, if applicable, as previously
agreed-upon with Executive), which shall be executed no later than forty-five
(45) days following such termination of Executive’s employment with the Company,
Executive shall thereupon be deemed to have vested at Target in the Unvested
PRSUs held by Executive immediately prior to such termination (and such Unvested
PRSUs shall automatically convert to Vested Restricted Share Units hereunder);
[and]

(ii) [Prior to the PRSU Vesting Date, Executive’s employment with the Company is
terminated by the Company other than for Cause, by Executive as the result of a
Constructive Termination, or as a result of death or Disability (except to the
extent that Section 3.1(c)(i) applies following a Change in Control), subject to
Executive’s execution, delivery and non-revocation of a separation agreement and
general release of all claims or similar agreement as the Company provides in
its standard form (or, if applicable, as previously agreed-upon with Executive),
which shall be executed no later than forty-five (45) days following such
termination of Executive’s employment with the Company, Executive shall be
deemed to have vested in the Unvested PRSUs held by Executive that would have
vested (and such PRSUs shall be treated as Vested Restricted Share Units
hereunder) assuming (1) that Executive’s employment continued for twelve
(12) months following the termination of Executive’s employment;(2) that the
Unvested PRSUs held by the Executive vest ratably on a monthly basis beginning
on the PRSU Vesting Date immediately prior to the date of Executive’s
termination of employment and ending on April 15,2015; and (3) performance at
Target. Any PRSUs that remain Unvested Restricted Share Units after the
application of this Section 3.1(c)(ii) shall be forfeited; and]3

(iii) Executive’s employment with the Company is terminated for any reason prior
to the PRSU Vesting Date, except as set forth, and to the extent provided, in
Section 3.2(c)(i) [and Section 3.2(c)(ii)]4, Executive shall have no right to
further vesting of the PRSUs that are Unvested PRSUs (and such PRSUs shall be
forfeited on such termination of employment).

 

3  Only for designated executives.

4  As applicable.

 

6



--------------------------------------------------------------------------------

3.3. Transfer Prohibited. Executive may not sell, assign, transfer, pledge or
otherwise encumber (or make any other Disposition of) any Restricted Share
Units, except upon the death of Executive. Upon any attempted Disposition in
violation of this Section 3.3, the Restricted Share Units shall immediately
become null and void. In addition, as set forth in Section 3.5 of this
Agreement, each Share delivered pursuant to this Agreement is subject to the
Plan.

3.4. Delivery of Shares. No Shares covered by a Restricted Share Unit shall be
delivered to Executive until the Restricted Share Unit becomes a Vested
Restricted Share Unit. Subject to the last sentence hereof, any Vested
Restricted Share Units shall be delivered within 30 days of the applicable
Vesting Date, provided that Executive shall have paid to the applicable Company
Entity such amount as may be requested by TWW for purposes of depositing any
federal, state or local income or other taxes required by law to be withheld
with respect to the delivery of the Restricted Share Units (provided that this
condition may be satisfied if TWW withholds Shares to cover such required
withholding amounts); and further provided that this condition must be
satisfied, and the Shares delivered, not later than March 15 in the year
following the year of vesting. Delivery of Shares issuable pursuant to Awards
granted under this Agreement may be evidenced in such manner as TWW shall
determine, including without limitation by issuance of certificates representing
Shares or the making of a book entry or other electronic notation indicating
ownership of the Shares.

3.5. Plan. Executive acknowledges receipt of a copy of the Plan and represents
that Executive understands that (i) the terms of grant of the Shares are set
forth in, and governed by, the Plan, (ii) Executive shall have no rights in
respect of such Shares until TWW delivers such Shares pursuant to the terms
hereof and (iii) the Plan may be amended or modified from time to time.

SECTION 4

DISTRIBUTION EQUIVALENT RIGHTS WITH RESPECT TO RESTRICTED SHARE UNITS

4.1. Payments and Allocations upon Distributions. If on any date while
Restricted Share Units are outstanding hereunder, any Company Entity shall make
any distribution or pay any dividend to holders of Shares, TWW shall cause the
applicable Company Entity to allocate to a notional account for Executive (the
“Notional Account”) an amount, in respect of each Unvested Restricted Share
Unit, equal to the amount that would have been payable in respect of the Shares
underlying such Unvested Restricted Share Unit if it were issued and outstanding
on the date of such dividend or distribution.

4.2. Additional Payments upon Vesting. On any date that any Unvested Restricted
Share Units become Vested Restricted Share Units, Executive shall be entitled to
receive an amount (such amount, the “Unvested Distribution Equivalent Payment”)
equal to the product of (x) all amounts then credited to Executive’s Notional
Account multiplied by (y) a fraction, the numerator of which shall be the number
of Restricted Share Units that became Vested Restricted Share Units on such date
and denominator of which shall be the total number of Unvested Restricted Share
Units immediately prior to such date. Upon payment of any Unvested Distribution
Equivalent Payment, the amount credited to the Notional Account shall be reduced
thereby.

4.3. Withholding. TWW and the applicable Company Entity shall have the right and
is hereby authorized to withhold from any Distribution Equivalent Payment the
amount of any

 

7



--------------------------------------------------------------------------------

applicable withholding taxes in respect of such payment and to take such action
as may be necessary in the opinion of TWW or the applicable Company Entity to
satisfy all obligations for the payment of such taxes.

SECTION 5

NON-COMPETITION AND CONFIDENTIALITY

5.1. Non-Competition.

(a) From the date hereof while employed by a Company Entity and for a
                         period following the date Executive ceases to be
employed by any Company Entity (the “Restricted Period”), irrespective of the
cause, manner or time of any termination, Executive shall not use his status or
former status with any Company Entity or any of its Affiliates (and in the case
of former status, for the direct or indirect benefit of any Competitor) to
obtain loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship or prior relationship
to the Company.

(b) During the Restricted Period, Executive shall not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or in any way injuring the interests
of the Company and the Company shall not make or authorize any person to make
any statement that would in any way injure the personal or business reputation
or interests of Executive; provided however, that, subject to Section 5.2,
nothing herein shall preclude the Company or Executive from giving truthful
testimony under oath in response to a subpoena or other lawful process or
truthful answers in response to questions from a government investigation;
provided, further, however, that nothing herein shall prohibit the Company from
disclosing the fact of any termination of Executive’s employment or the
circumstances for such a termination. For purposes of this Section 5.1, the term
“Competitor” means any enterprise or business that is engaged or plans to engage
in, at any time during the Restricted Period, any activity that competes with
the businesses conducted during or at the termination of Executive’s employment,
or planned or proposed to be conducted at any time during the Restricted Period,
by the Company in a manner that is or would be material in relation to the
businesses of the Company or the prospects for the businesses of the Company (in
each case, within 100 miles of any geographical area where the Company
manufactures, produces, sells, leases, rents, licenses or other provides its
products or services). During the Restricted Period, Executive, without prior
express written approval by the Board, shall not (A) engage in, or directly or
indirectly (whether for compensation or otherwise) manage, operate, or control,
or join or participate in the management, operation or control of a Competitor,
whether as an employee, officer, director, partner, consultant, agent, advisor,
or otherwise or (B) develop, expand or promote, or assist in the development,
expansion or promotion of, any division of an enterprise or the business
intended to become a Competitor at any time during the Restricted Period or
(C) own or hold a Proprietary Interest in, or directly furnish any capital to,
any Competitor of the Company. Executive acknowledges that the Company’s
businesses are conducted nationally, internationally and worldwide, and agrees
that the provisions in the foregoing sentence shall operate throughout the
entire geographic territory for which Executive performed duties for the Company
or acted on behalf of the Company during Executive’s employment, the United
States and any other country in the world in which the Company operated or
operates during the Restricted Period (subject to the definition of
“Competitor”).

 

8



--------------------------------------------------------------------------------

(c) During the Restricted Period, Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
suppliers, clients or customers of the Company for any existing business of the
Company or discuss with any employee of the Company information or operations of
any business intended to compete with the Company.

(d) During the Restricted Period, Executive shall not interfere with the
employees or affairs of the Company or solicit or induce any person who is an
employee of the Company to terminate any relationship such person may have with
the Company, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any Person with which Executive
may be Affiliated, to engage, employ or compensate, any employee of the Company.

(e) For the purposes of this Agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided, that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.

(f) The period of time during which the provisions of this Section 5.1 shall be
in effect shall be extended by the length of time during which the parties are
in litigation over a claim that the Executive is in breach of the terms hereof.

(g) Executive agrees that the restrictions contained in this Section 5.1 are an
essential element of the compensation Executive is granted hereunder and but for
Executive’s agreement to comply with such restrictions, TWW would not have
entered into this Agreement. The Executive further agrees that the restrictions
contained in this Section 5.1 constitute entirely separate, severable and
independent restrictions.

(h) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 5.1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

5.2. Confidentiality.

(a) Executive will not at any time (whether during or after Executive’s
employment with any Company Entity) (x) retain or use for the benefit, purposes
or account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information (including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,

 

9



--------------------------------------------------------------------------------

marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the applicable Company Entity of such requirement, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

(c) Except as required by law, Executive will not disclose to anyone, other than
Executive’s immediate family and legal or financial advisors, the existence or
contents of this Agreement (unless this Agreement shall be publicly available as
a result of a regulatory filing made by a Company Entity); provided that
Executive may disclose to any prospective future employer the provisions of
Section 5 of this Agreement provided they agree to maintain the confidentiality
of such terms.

(d) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that Executive may retain only those portions of any personal notes,
notebooks and diaries that do not contain any Confidential Information; and
(z) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.

5.3. Intellectual Property.

(a) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(b) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable

 

10



--------------------------------------------------------------------------------

law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(c) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(d) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(e) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including the Travelport Code of Business Conduct &
Ethics and other Company policies regarding the protection of confidential
information (including without limitation information security and customer
data), intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

5.4. Cooperation with Litigation. During and following the termination of
Executive’s employment with the Company (regardless of the reason for
Executive’s termination of employment with the Company and which party initiates
the termination of employment with the Company), Executive agrees to cooperate
with and make himself readily available to the Company, the Company’s Chief
Legal Officer (or equivalent position within the Company) and / or its advisers,
as the Company may reasonably request, to assist it in any matter regarding
Company and its subsidiaries and parent companies, including giving truthful
testimony in any litigation, potential litigation or any internal investigation
or administrative, regulatory, judicial or quasi-judicial proceedings involving
the Company over which Executive has knowledge, experience or information.
Executive acknowledges that this could involve, but is not limited to,
responding to or defending any regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Company. The Company shall reimburse
any reasonable expenses incurred by Executive as a consequence of complying with
his obligations under this clause, provided that such expenses are approved in
advance by the Company.

5.5. Specific Performance. Executive acknowledges and agrees that TWW’s remedies
at law for a breach or threatened breach of any of the provisions of this
Section 5 would be inadequate and TWW would suffer irreparable damages as a
result of such breach or threatened breach. In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, TWW, without posting any bond, shall be
entitled to cease making

 

11



--------------------------------------------------------------------------------

any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Without limiting the generality of the
foregoing, neither party shall oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
Section 5.

5.6. Survival. The provisions of this Section 5 shall survive the termination of
Executive’s employment for any reason. The provisions of this Section 5 are in
addition to any other restrictions set forth in any other long-term incentive
program award agreement or letter, employment agreement or contract; offer
letter; non-competition, non-solicitation, confidentiality, and/or intellectual
property agreement; Company policy, guideline or standard; or the protections
under applicable law.

SECTION 6

MISCELLANEOUS

6.1. Tax Issues. THE ISSUANCE OF THE RESTRICTED SHARE UNITS TO EXECUTIVE AND/OR
THE DELIVERY OF THE SHARES PURSUANT TO THIS AGREEMENT INVOLVES COMPLEX AND
SUBSTANTIAL TAX CONSIDERATIONS. EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED HIS
OWN TAX ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT.
NEITHER TWW NOR ANY COMPANY ENTITY MAKES ANY WARRANTIES OR REPRESENTATIONS
WHATSOEVER TO EXECUTIVE REGARDING THE TAX CONSEQUENCES OF EXECUTIVE’S RECEIPT OF
THE RESTRICTED SHARE UNITS AND/OR SHARES OR THIS AGREEMENT. EXECUTIVE
ACKNOWLEDGES AND AGREES THAT EXECUTIVE SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES
ON THE RESTRICTED SHARE UNITS AND THE SHARES AND SHALL HOLD THE COMPANY, ITS
OFFICERS, DIRECTORS AND EMPLOYEES HARMLESS FROM ANY LIABILITY ARISING FROM ANY
TAXES INCURRED BY EXECUTIVE IN CONNECTION WITH THE RESTRICTED SHARE UNITS OR
SHARES.

6.2. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Executive is a “specified employee” as defined in
Section 409A and the deferral of the commencement of any payments or benefits
otherwise payable hereunder is necessary in order to prevent any accelerated or
additional tax under Section 409A, then TWW will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
applicable Company Entity (or the earliest date as is permitted under
Section 409A) and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payment or other benefits shall be restructured, to
the extent possible, in a manner, determined by the Board, that does not cause
such an accelerated or additional tax. TWW shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 6.2;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

6.3. Employment of Executive. Executive acknowledges that he is employed by TWW
or its Affiliates subject to the terms of his employment agreement with TWW (if
any). Any change of Executive’s duties as an employee of the Company shall not
result in a modification of the terms of this Agreement.

 

12



--------------------------------------------------------------------------------

6.4. Equitable Adjustments. Notwithstanding any other provisions in this
Agreement or the Plan to the contrary, subject to any required action by
shareholders, if (i) the Company shall at any time be involved in a merger,
amalgamation, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or shares of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization or
other similar change in the capital structure of the Company, or any
distribution to holders of Shares other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of TWW necessitates
action by way of adjusting the terms of the outstanding Awards (collectively,
“Adjustment Events”), then TWW in its sole discretion and without liability to
any Person shall make such substitution or adjustment, if any, as it deems to be
equitable (taking into consideration such matters, without limitation, as
relative value of each class of Shares and the Restricted Share Units, status of
vesting and the nature of the Adjustment Event and its impact on the Shares and
the Restricted Share Units) to the holders of Shares as a group, as to (i) the
number or kind of Shares or other securities issued or reserved for issuance
under the Plan in respect of Restricted Share Units, (ii) the vesting terms
under this Agreement, and/or (iii) any other affected terms hereunder.

6.5. Calculation of Benefits. Neither the Restricted Share Units nor the Shares
shall be deemed compensation for purposes of computing benefits or contributions
under any retirement plan of the Company and shall not affect any benefits, or
contributions to benefits, under any other benefit plan of any kind now or
subsequently in effect under which the availability or amount of benefits or
contributions is related to level of compensation.

6.6. Setoff. TWW’s obligation to pay Executive the amounts provided and to make
the arrangements provided hereunder and under the Plan shall be subject to set
off, counterclaim or recoupment of amounts owed by such Executive (or any
Affiliate of such Executive (or any of its Relatives) that are Controlled by
such Executive (or any of its Relatives)) to TWW or its Affiliates (including
without limitation amounts owed pursuant to the Plan).

6.7. Remedies.

(a) The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.

(b) Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.

6.8. Waivers and Amendments. The respective rights and obligations of TWW and
Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) in writing by such respective party.
This Agreement may be amended only with the written consent of a duly authorised
representative of TWW and Executive.

6.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

13



--------------------------------------------------------------------------------

6.10. CONSENT TO JURISDICTION.

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED, THE APPROPRIATE
GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD. EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY
SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN
THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO
RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS SECTION 6.10 OR TO CHALLENGE
OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 6.14 OF THIS AGREEMENT.

6.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

6.12. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

6.13. Entire Agreement. This Agreement and the Other Documents constitute the
full and entire understanding and agreement of the parties with regard to the
subjects hereof and supersedes in their entirety all other prior agreements,
whether oral or written, with respect thereto, except as provided herein. This
Agreement supersedes all prior agreements and understandings (including verbal
agreements) between Executive and the Company regarding grants of equity,
equity-based or equity-related rights or instruments in any Company, except
other agreements with respect to Shares or other securities in TWW.

 

14



--------------------------------------------------------------------------------

6.14. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 6.14), reputable
commercial overnight delivery service (including Federal Express and U.S. Postal
Service overnight delivery service) or deposited with the U.S. Postal Services
mailed first class, registered or certified mail, postage prepaid, as set forth
below:

If to TWW or the Company, addressed to:

Travelport Worldwide Limited

c/o Legal Department

300 Galleria Parkway

Atlanta, Georgia 30339

USA

Attention: Eric J. Bock, Executive Vice President, Chief Legal Officer and

Chief Administrative Officer

Fax: (770) 563-7878

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in TWW’s records.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

6.15. No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.

6.16. Agreement Subject to Plan. By entering into this Agreement, Executive
agrees and acknowledges that Executive has received and read a copy of the Plan
and that the Restricted Share Units are subject to the Plan. The terms and
provisions of the Plan as may be amended from time to time are hereby
incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

6.17. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

15



--------------------------------------------------------------------------------

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

6.18 Executive agrees to execute and return the both the Subscription Agreement
(as set forth in Exhibit B) and the Waiver of Financial Statements (as set forth
in Exhibit C) at the same time as Executive executes and returns this Agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TWW and Executive have executed this Agreement as of the day
and year first written above.

 

COMPANY: Travelport Worldwide Limited By:   Signature:  

 

  Name:     Title:   EXECUTIVE: Signature:  

 

    Address:   Telephone No.   _____________________ Fax No.  
_____________________ Number of     Time-Based     Restricted     Share Units:  
Number of     Performance-Based Restricted     Share Units:  

 

17